           Case 1:17-cv-06164-KPF Document 64 Filed 01/31/19 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
                                            January 31, 2019

VIA ECF

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                                   Re:      Hernandez, et al. v. Muzzarella Inc., et al
                                            Case No. 17-cv-6164

Dear Judge Failla:

       This office represents Plaintiff Victor Hugo Ortega Hernandez (“Plaintiff”) in the above-
referenced matter. We submit this letter to respectfully request that the Court approve the
settlement reached between Plaintiff and Defendants Muzzarella Inc. (d/b/a Muzzarella Pizza) and
John Russo (“Defendants” and together with Plaintiff, the “Parties”).

        In accordance with Your Honor’s direction at the January 23, 2019 settlement conference,
the parties are not submitting a full fairness letter, since Your Honor presided over the settlement
conference. However, Plaintiff’s counsel will provide Your Honor with details regarding their
requested attorneys’ fees below. A copy of the parties’ executed settlement agreement is attached
hereto as Exhibit A.

        The Plaintiff’s Attorneys’ Requested Attorneys’ Fees

        The Parties have agreed to settle this matter for the total sum of Sixty-Two Thousand
Dollars ($62,000.00). Under the settlement, Plaintiff’s counsel will receive Twenty-Thousand Six-
Hundred Sixty-Six Dollars and Sixty Seven Cents ($20,666.67) from the settlement fund as
attorneys’ fees and costs. This represents one-third of the Settlement amount, a reduction in fees
from what is identified in the Plaintiff’s retainer agreement, which provides that forty percent of
the Plaintiff’s recovery will be retained by the firm.

         The amount provided to the Plaintiff’s counsel under the settlement is fair and reasonable
as it is consistent with the range of fees typically awarded in cases in this Circuit. See Castaneda
v. My Belly’s Playlist LLC, No. 15 Civ. 1324 (JCF) (S.D.N.Y. Aug. 17, 2015) (Francis, M.J.)
(awarding the plaintiffs’ attorneys a contingency fee of one-third to account for risks in litigation);
see also Calle v. Elite Specialty Coatings Plus, Inc., 2014 U.S. Dist. LEXIS 164069 at *9
(E.D.N.Y. Nov. 19, 2014) (“A one-third contingency fee is a commonly accepted fee in this
Circuit”). In light of the nature of the issues herein, and the extensive negotiations necessary to
reach the agreed-upon settlement, Plaintiffs’ requested award is reasonable. See Alleyne v. Time

                          Certified as a minority-owned business in the State of New York
           Case 1:17-cv-06164-KPF Document 64 Filed 01/31/19 Page 2 of 2
Hon. Katherine Polk Failla
January 31, 2019
Page 2 of 2


Moving & Storage Inc., 264 F.R.D. 41, 60 (E.D.N.Y. 2010); see also McDaniel v. Cnty. of
Schenectady, 595 F.3d 411, 417 (2d Cir. 2010).

        Given the Plaintiff’s counsel’s significant experience representing plaintiffs in New York
City in wage and hour litigation, the Plaintiff’s counsel was able to obtain a favorable result during
a settlement conference before Your Honor on January 23, 2019.

       Attached hereto as Exhibit B, are the Plaintiff’s attorneys’ time records. A brief biography
of each attorney who performed billed work in this matter is as follows:

           Mr. Faillace is the Managing Member of Michael Faillace & Associates, P.C, and has
            been in practice since 1983. From 1983 to 2000, he was in-house Employment Counsel
            with International Business Machines Corporation (IBM). Mr. Faillace taught
            employment discrimination as an Adjunct Professor at Fordham University School of
            Law since 1992 and at Seton Hall University Law School from 1995 to 1998, and is a
            nationally-renowned speaker and writer on employment law. He also is the author of
            the ADA, Disability Law Deskbook: The Americans with Disabilities Act in the
            Workplace, published by Practicing Law Institute (PLI), and other employment law
            publications and presentations.

           Sara Isaacson is an associate at Michael Faillace & Associates, P.C. She graduated from
            Benjamin N. Cardozo School of Law in 2015. During law school, Ms. Isaacson worked
            as a law clerk at the employment firm of Virginia & Ambinder, LLP. After graduating
            law school, Ms. Isaacson worked at a commercial litigation firm which also specialized
            in the defense of wage and hour litigation. Since joining Michael Faillace &
            Associates, P.C. in May 2017, she has been responsible for all aspects of the firm’s
            employment docket in federal court.

       The requested attorneys’ fees and costs in the Parties’ settlement are reasonable under the
circumstances and the Plaintiff has agreed to these fees and costs by agreeing to the settlement
amount. As a result, the fees should be approved.


       We thank the Court for its consideration in this matter.

                                                      Respectfully Submitted,

                                                      /s/ Michael Faillace
                                                      Michael Faillace, Esq.
                                                      Michael Faillace & Associates, P.C.
                                                      Attorneys for Plaintiff
cc:    Joshua Levin-Epstein, Esq. (via ECF)
       Attorney for Defendants
